          Case1:15-cr-00378-PGG
         Case   1:15-cr-00378-PGG Document
                                   Document9397 Filed
                                                  Filed03/14/19
                                                        05/01/19 Page
                                                                  Page1 1ofof1 1
                                                 Law Office Of
                                              Joaquin Perez
                                  6780 Coral Way• Miami, Florida 33155
                                Phone (305) 261-4000 • Fax (305) 662-4067
                                            jplaw J@bellsou1h.ne1
                                     (Aho lldmitled in Musochu,ott; and Rhode Island)



                                                                                MEMO ENDORSED
March 14,2019                                            ~~M~~kJ~<A
                                                         'j~d1_ /LR rJc.r. Jo1 -z,;8 'fey~
ViaECF&Email                                            :;::;                      a.faJ(ti-e flK✓ 7o,g _w ~
                                                                                                           1

                                                                                   tk ~~ ~ ~~
                                                                                                       '




TheHonorablePauJG.Gardephe
United States District Judge                                    _,...~ fo rM~MM. ~ ii;)~'                    ~
Southern District of New York                               ~
                                                               0
                                                                        r ,, . _ -.-
                                                                        1 -                       u·-;. , .- -oo
                                                                         J- .i - ;Jt {A. Dtt-. I vv. 0 .         J
                                                               ..-v~ (G'"'V'rl11v,    >-11 AA·ll,1 ~ aft~ P- ~ fr/
                                                                 ;-/\    I\,.                                                   I
40 Foley Square, Room 2204
New York, New York 10007
                                                                   M
                                                                              ~JO ~ I "___        rt
                                                                                                $'0.
                                                                                                                                            v   •   I/

       Re:
                  .                              .
               United States v. Fredy NaJera Montoya
                                                                                Dft--- /\-<J.                  . _,,., ..,,,a..'liii•
                                                                                                 ..:.JV .J1i~uilJKll!l 111 •
               l:15-cr-00378-PGG-1                                                                         /b.,J-1 #d-i
Dear Judge Gardepe:                                                                               p 111at G Garde°'he, U.S.D.J.

In the process of reviewing the docket in the above entitled case, I noticed there were several
                                                                                                  _. . . "N$o                           1
                                                                                                                                            '1, (   °I
matters that were sealed that the undersigned would like to review with Mr. Najera-Montoya. For
instance, on October 31, 2018, there was an order denying Mr. Rocha's Motion to Withdraw [D.E.
35]. [D.E. 44]. Docket Entry 44 states that the "transcript of the October 30, 2018
ex parte conference is sealed and is to be made available only to Defendant upon request." D.E.
44. On behalf of Mr. Najara-Montoya, I am herein requesting pem1ission to obtain a transcript of
the aforementioned ex parte conference.

Similarly, on December 3, 2018, a status conference was held with Mr. Najera-Montoya and
defense counsel Victor Rocha. (Docket Number not reflected]. However, on December 4, 2018,
a sealed document was placed in the vault, which I presume deals with the events that took place
at the hearing on December 3, 2018.

Finally, there is Docket Entry 74 that indicates that "Defendant's request for an adjournment of
the trial date is denied. The reason for the Court's decision will be set forth in a separate
order." (D.E. 74]. In reviewing the voluminous records in this case, I was unable to locate a copy
of the order denying the request for an adjournment of the trial date.

Since the request herein pertains to matters of public record or, matters that are only germane to
Mr. Najera or his then-counsel, I have not sought the government's consent for the release of this
information. Should the Court deem it necessary to secure their approval or to have a hearing on
this matter, the undersigned will proceed to abide by your request.
